DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/01/2021 have been fully considered but they are not persuasive. Regarding claims 16 and 31 Applicant argues:
 	“The Examiner explains this rejection by stating, ‘The term activate can reasonably construed to mean: make something operative. Thus, the removal of the follower mechanism activates, i.e. makes operative, the EpiPen because the safety pin is only removable in this state. Thus, the device is inoperative when the follower is locked on the EpiPen and operative when the follower is removed.’ (Action, p. 3 (emphasis in original)).
activates Monroe’s EpiPen autoinjector (which the Applicant does concede), Monroe’s case 1000 does not physically modify Monroe’s EpiPen autoinjectors as the autoinjector is removed from the case, as required by amended independent claim 16.
 	Monroe’s follower mechanism 1015 does not physically modify Monroe’s autoinjector because all the follower mechanism does is hold the safety pin 1032 in place. (See, e.g., Monroe, ¶ [0223]). There is no way for the follower mechanism 1015 to even modify Monroe’s autoinjector. And there is certainly no indication that that Monroe’s case 1000 is configured to “activate an auto-injector as the auto-injector is removed from the storage device by physically modifying the auto-injector as the auto-injector is removed from the storage device,” as required by amended independent claim 16…
 	Regarding independent claim 31, Monroe and Denny fail to disclose or render obvious a method for activating an auto-injector that includes ‘removing the auto-injector from a storage device, ... wherein the removing causes activating of the auto-injector by physically modifying the auto-injector as the auto-injector is removed from the storage device,’ for at least the same reasons presented above for independent claim 16. Therefore, independent claim 31 is submitted to be patentable for at least the same reasons that independent claim 16 is patentable.”
However, paragraph [0230] of Monroe discloses: “When the needle of an autoinjector is protruding, the deflector will tend to force the needle to the side, thereby making the 
overall effective length of the autoinjector longer than the un-activated autoinjector.” Thus, the disclosure of Monroe stills anticipates the amended claim because the needle .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18, 20-21, 23, 25-26, 28-31, 33 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monroe (USPGPUB 2009/0128330).
	Regarding claim 16, Monroe discloses a storage device for storing a plurality of auto-injectors (1021), the storage device configured to activate an auto-injector as the auto-injector is removed from the storage device by physically modifying the auto-injector as the auto-injector is removed from the storage device (see paragraph [0230]).
	Regarding claim 18, Monroe discloses the storage device of claim 16, wherein the storage device is configured to store the auto-injector such that a user must physically modify the auto-injector in order to remove the auto-injector from the storage device (see paragraph [0223]).
	Regarding claim 20, Monroe discloses the storage device of claim 16, wherein the storage device is configured to activate the auto-injector by detaching a part of the auto-injector (see paragraph [0223]).

	Regarding claim 23, Monroe discloses the storage device of claim 16, wherein the storage device comprises a box (1000) configured to contain the auto-injector (see Figure 13C), wherein the storage device comprises a dispenser (1001) arranged to dispense an auto-injector contained within the box, and wherein the dispenser is configured to inhibit removal of two or more auto-injectors from the storage device simultaneously (see Figure 13A).
	Regarding claim 25, Monroe discloses the storage device of claim 16, wherein the storage device is configured to inhibit (extended spring 1033) subsequent storage of the injector in the storage device after the injector has been previously removed from the storage device and activated (see paragraph [0230]).
	Regarding claim 26, Monroe discloses the storage device of claim 25, wherein the storage device is configured to activate the auto-injector by changing a geometry of the auto-injector from a first state to a second state (see Figure 13F and paragraph [0223]), wherein the storage device is configured to store the auto-injector when in the first state and is further configured to inhibit storage (see uncompressed spring 1033) of the auto-injector in the storage device when the auto-injector is in the second state (see paragraph [0230]).
	Regarding claim 28, Monroe discloses the storage device of claim 16, wherein the plurality of auto-injectors contain a medicament (see paragraph [0269]).

	Regarding claim 30, Monroe discloses the storage device of claim 28, wherein the storage device comprises a temperature indicator (1038) configured to indicate a temperature of the auto-injector to a user (see paragraph [0221]), wherein the temperature indicator is activated upon removal of the auto-injector from the storage device (see paragraph [0222]).
	Regarding claim 31, Monroe discloses a method for activating an auto-injector, the method comprising: 
removing the auto-injector from a storage device (see paragraph [0223]);
wherein the storage device is configured to store a plurality of auto-injectors (see Figures 13C and 13F);
wherein the removing causes activating of the auto-injector by physically modifying the auto-injector as the auto-injector is removed from the storage device (see paragraph [0230]); and, 
wherein the activating comprises changing the auto-injector from a state preventing discharging of a dose of medicament to a state permitting discharging of the dose of medicament (see paragraph [0223]).
	Regarding claim 33, Monroe discloses the method of claim 31, wherein the storage device is configured to store the auto-injector such that a user must mechanically modify the auto-injector in order to remove the auto-injector from the storage device (see paragraph [0223]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe (USPGPUB 2009/012833) as applied to claims 16, 18, 20-21, 23, 25-26, 28-31, 33 and 35 above, and further in view of Denny et al. (USPGPUB 2015/0251839). 
	Regarding claim 19, Monroe discloses the storage device of claim 18 wherein the storage device is configured to activate the auto-injector (see paragraph [0223]). 
	Regarding claim 27, Monroe discloses the storage device of claim 16, wherein the storage device further comprises:
a control unit (1016 and see cell phone in paragraph [0270]);
a sensor (1001,1030) coupled to the control unit; and
an actuator (1015,1033) coupled to the control unit,
wherein the control unit is configured to:
determine whether an auto-injector has been activated based upon a signal from the sensor (see paragraph [0270]); and
in response to determining that the auto-injector has been activated, send a signal to the actuator to move it from a first position (see paragraphs [0223] and [0274]).
However, they do not disclose a control unit configured to: a first position, in which the auto-injector can be stored in the storage device, to a second position, in which the auto-injector is inhibited from being stored in the storage device. Denny et al. disclose a first position, in which the auto-injector can be stored in the storage device, to a second 
	Regarding claim 34, Monroe discloses the method of claim 33. However, he does not disclose a step wherein the activating comprises breaking or completing an electrical circuit of the auto-injector. Denny et al. disclose a method including a step wherein the activating comprises breaking or completing an electrical circuit of the auto-injector (see paragraph [0052]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Monroe by including a step wherein the activating comprises breaking or completing an electrical circuit of the auto-injector, as disclosed by Denny et al., for the purpose of providing a frangible element that completes or breaks an electronic circuit (see paragraph [0052]).

Allowable Subject Matter
Claims 17, 22, 24, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.K.C.
3/18/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651